Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “mixing” step to form a “filter media mixture” and a “blending” step to form a “filter media blend”. It does not appear that there is any difference between these steps and it is unclear how the “filter media mixture” is different from the “media blend”. It is interpreted that the filter media mixture and the filter media blend are the same.
Claim 1 recites “substantial portion”. The term “substantial” is indefinite as it is a relative term of degree without any reference point for one of ordinary skill in the art to determine what “substantial” mean.

Claim 14: “the total porosity” lacks antecedent basis in the claims. It is interpreted that Claim 14 depends from Claim 13 and is referring to the porosity in Claim 13.
Claim 15 recites “providing a binder”. However, the gluing solution of Claim 1 is a binder. It is unclear if the “binder” of Claim 15 is the same as the gluing solution of Claim 1 or different. 
Further, “the flowable blend” in Claim 15 lacks antecedent basis in the claim. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US Pub. No. 2010/0173772).
Claims 1-6, 9, 10, and 15: Robinson et al. teach a method of making a filter comprising the steps of comprising providing a first filter media having a first mean particle size (abstract, particulate activated carbon), and a second filter media particles [0008, wherein a first particle side – powder – is combined with a second particle size – granule – for benefits of varied composition; 0014, 0034 and 0035], and a binder made of chitosan mixed with water and formic acid [0037]. To form the filter, the binder is made up in water prior to addition of the adsorbent [0037]. The binder solution (glue) made of chitosan in acetic acid or formic acid [0037]. The binder is added to the adsorbent and the media blended into a uniform composition [0042]. The mixture is formed into a shape and dried [0042]. The particles are made of activated carbon formed from wood, lignin, coconut, or lignite among others [0009].
Robinson et al. teach that there are at least two different adsorbents in the mixture wherein one may be a powder and one may be a granule or other particle having a different particle size distribution [0008]. Robinson et al. teach that the major part of the adsorbent particle size distribution is below 0.2mm [0034]. They do not discuss the mean particle size differences.
However, Robinson et al. teach that the shape of the activated carbon is “of influence on the adsorption kinetics, the pressure drop and the water resistance. Special forms are produced to 
One of ordinary skill in the art at the time of the invention would have found it obvious to combine two adsorbent particles having different mean particle sizes, for example a powder and a granule, to control the final properties of the filter media as taught by Robinson et al.
Claim 8: Robinson et al. teach that the shaped article is heated after forming a stationary mass [0042]. They teach that the form of the final product is chopped pellets [0048].
Robinson et al. do not teach in this embodiment that the pellets are made by crushing, grinding, or sieving.
Sieving is a process that uses a mesh screen to separate any pellets of a size larger than the desired side pellets and is a typical method of separating particulate filtration material into a homogenous and/or uniform composition [0013]. One of ordinary skill in the art at the time of the invention would have found it obvious to use a sieve to separate the pellets such that the pellets left for use have a uniform size and removes any sizes larger than the desired 8mm size.

Claims 11 and 12: Robinson et al. teach that the “major part of the particles size distribution is below 0.2 mm” (equal to 200 um). The average particle size would, therefore, be less than 200um which falls in the range of “about 1 and about 75um” and “between about 75 and 3000 um”. Assuming arguendo, since Robinson et al. do not teach these as average particle sizes, one of ordinary skill in the art at the time of the invention would have clearly recognized the particle size to be a result effective variable that is routinely optimized to control the 
Claims 13 and 14: the porosity of the activated carbon and the size of the pores of the activated carbon are result effective variables that are controlled in order to control the flow through characteristics and the adsorption kinetics of the filter media [0043]. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US Pub. No. 2010/0173772) in view of Dias et al. (USP 9682368).
Claim 7: Robinson et al. teach that after mixing the glue/adhesive with the particles to form a paste, the paste is shaped as desired and then dried [0042]. In this embodiment, they do not teach that the drying occurs at an “elevated” temperature.

Robinson et al. teach that the blend forms a suspension and the suspension is mixed with the particles to form a uniform composition [0042]. This mixture would be a “flowable blend” that is agitated (i.e. mixed). They do not teach that the heating occurs at the same time as mixing.
Dias et al. teach that methods of forming porous carbon composites include heating the binder solution to at least 50C and then mixing the solution with the carbon black (col. 19, lines 55-67). Heating the binder solution increases the binder solubility (col. 8, lines 1-19). 
One of ordinary skill in the art at the time of the invention would have found it mix Robinson et al.’s solution/mixture at an elevated temperature because heating the solution and mixing the particles into the heated solution allows for creating a binder with the desired composition and allows for mixing the particles with the binder at the desired composition with uniformity. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778